                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                     CRIMINAL NO. 19-85
 VERSUS                                                       SECTION "A"
 CHRISTOPHER LORELL ROBERTS                                   VIOLATION: 18:1343
                                                                         26:7201



                    NOTICE OF INITIAL APPEARANCE AND ARRAIGNMENT

Take notice that this criminal proceeding is set for May 22, 2019 at 2:00 p.m., before Magistrate
Judge Michael B. North, Ctrm B407, 500 Poydras Street, New Orleans, LA.

      IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U. S. MARSHAL IMMEDIATELY OUTSIDE
THE COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


                                                           WILLIAM W. BLEVINS, CLERK
Date: May 9, 2019                                          by: James Crull, Deputy Clerk

                                   * * * * * * * * * * * * *
TO:

✓ CHRISTOPHER LORELL ROBERTS                        ✓ AUSA: Jordan Ginsberg, Myles Ranier

✓ Edward J. Castaing, Jr., Counsel                  ✓ U.S. Probation Office

                                                    ✓ U.S. Probation Office - Pretrial Services Unit

                                                    ✓ U.S. Marshal

                                                      JUDGE

                                                    ✓ MAGISTRATE JUDGE

                                                    ✓ FBI - Lisa Horner

If you change address,
notify clerk of court
by phone, (504) 589-7688
